Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Marie Therese H. Assa’ad-Faltas appeals the district court’s order denying her self-styled Fed. R. Civ. P. 60(b) motion to reopen her civil action against numerous defendants. We have reviewed the record and find no reversible error. Accordingly, we deny Faltas’ motions for appointment of counsel and for this court to reconsider its order deferring action on the motion for appointment of counsel, and we affirm the district court’s order. See Assa’ad-Faltas v. Carter, No. 1:14-cv-00678-CCE-LPA (M.D.N.C. Apr. 25, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED